Citation Nr: 0817254	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-38 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee for the period 
on appeal from October 15, 2003 through December 3, 2003.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee for the period 
on appeal beginning April 1, 2004 to the present.

3.  Entitlement to an extension of a temporary total rating 
for a period of convalescence, pursuant to 38 C.F.R. § 4.30, 
beyond April 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
February 1988.  This matter is on appeal from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).

The February 2004 rating action awarded service connection 
for degenerative joint disease of the right knee.  It was 
assigned a 10 percent disability rating effective October 15, 
2003 through December 3, 2003, the date the veteran underwent 
an arthroscopic procedure to his right knee.  Because of this 
procedure, he was assigned a temporary 100 percent disability 
rating for a period of convalescence from December 3, 2003 
through April 1, 2004.  As of April 1, 2004, the right knee 
disability was assigned a 10 percent disability rating.


FINDINGS OF FACT

1.  For the period on appeal from October 15, 2003 through 
December 3, 2003, the veteran's right knee disability was 
manifested by pain, especially on standing.

2.  For the period on appeal beginning April 1, 2004, the 
veteran's right knee disability was manifested by pain, 
especially on standing.

3.  The veteran's right knee arthroscopic procedure, 
performed in December 2003, did not necessitate more than 
three months of convalescence, and did not result in severe 
postoperative residuals, application of a body cast, the 
necessity for house confinement, or the prohibition of 
regular weight bearing.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met for the period on appeal from October 15, 2003 through 
December 3, 2003.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5010, 5257, 5260, 5261 (2007).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met for the period on appeal beginning April 1, 2004 to the 
present.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 
5010, 5257, 5260, 5261 (2007).

3.  The criteria for an extension of a temporary 100 percent 
disability rating pursuant to 38 C.F.R. § 4.30 beyond April 
1, 2004  for convalescence following surgery to the right 
knee in December 2003 have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims for increased ratings arise from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA and private treatment records, and he 
was afforded a formal VA examination. The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

With regards to the claim for an extension of the temporary 
total disability rating for a period of convalescence, the 
duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in August 2004 and March 2006 that fully 
addressed all four notice elements.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

With respect to the Dingess requirements, in May 2006 the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating , as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and private medical 
records.  In addition, he was afforded a VA medical 
examination with regards to the claim. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claims for Increased Ratings

The veteran claims that his right knee disability is more 
severe than those symptoms contemplated by the current 10 
percent disability ratings for the period on appeal from 
October 15, 2003 through December 3, 2003 and the period 
beginning April 1, 2004 to the present.  During the period 
between these two periods on appeal for increased ratings, 
the veteran underwent right knee surgery and was assigned a 
temporary total disability rating based on the manifestations 
of disability associated with the surgery and recovery 
period.  An extension of that period is also on appeal and is 
addressed below this section.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.71a DC 5010-5260 for his right knee.  Under DC 
5010 for arthritis due to trauma, rating is to be done based 
on DC 5003 for degenerative arthritis.  Under DC 5003, rating 
is to be done based on limitation of motion of the joint 
involved.  DC 5003 also prescribes that "when however, the 
limitation of motion of the specific joint or joints involved 
in noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint."

For an increased rating based on limitation of motion of the 
veteran's right knee, the evidence must show any of the 
following:

?	limitation of flexion to 30 degrees (20 percent under DC 
5260), 
?	limitation of extension to 15 degrees (20 percent under 
DC 5261), or
?	moderate recurrent subluxation or lateral instability 

